Form 51-102F3 Material Change Report Item 1Name and Address of Company MAG SILVER CORP. (the “Issuer”) 328 – Burrard Street Vancouver BC, V6C 2B5 Telephone:(604) 630-1399Facsimile:(604) 484-4710 Item 2Date of Material Change November 6, 2007 Item 3News Release The Issuer issued a news release at Vancouver, British Columbia on 6 November 2007 through Marketwire. Item 4Summary of Material Change This news release is intended for distribution in Canada only and is not intended for distribution to United States newswire services or dissemination in the United States. Vancouver, B.C… MAG Silver Corp (TSX:MAG) is pleased to announce that it has entered into an agreement with a syndicate of underwriters led by Orion Securities Inc. Under the agreement, the underwriters will purchase, on a bought deal private placement basis, 3,000,000 common shares (the “Common Shares”) of MAG Silver at a price of Cdn$15.50 per Common Share (the “Issue Price”) for gross proceeds of Cdn$46,500,000 (the “Offering”). Item 5.1Full Description of Material Change Please see the Issuer’s news release dated 6 November 2007 (NR#07-31) for a full description of the material change filed on SEDAR or on the Company’s website at www.magsilver.com . Item 5.2Disclosure for Restructuring Transactions Not applicable. Item 6Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7Omitted Information Not applicable. Item 8Executive Officer For further information, contact Dan MacInnis, President and CEO of the Issuer, at (604) 630-1399. Item 9Date of Report Dated 7 November 2007
